Citation Nr: 1121609	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-12 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.  


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1976 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's current diagnosis of hepatitis C is not shown to be due to a disease or injury incurred in service or to any incident of his military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The record shows that the RO sent the Veteran a letter in November 2008, prior to the initial adjudication of his claim in January 2009, which met the notice requirements for a claim for service connection.  The letter also informed the Veteran of the risk factors for Hepatitis C infections which include: organ transplant before 1992, transfusions of blood or blood products before 1992, hemodialysis, accidental exposure to blood by healthcare workers (to include combat medic or corpsman), intravenous drug use or intranasal cocaine use, high sexual activity, other direct percutaneous (through the skin) exposure to blood such as by tattoing, body piercing, acupuncture with non sterile needles, and shared toothbrushes or shaving razors.  The RO asked that the Veteran provide VA with any information, statements, or evidence he had about his risk factor(s) and to describe any incident regarding exposure to any of the risk factors.  The Veteran did not respond and has not identified any in-service risk factors, but in a March 2010 statement, he explained that he was inoculated during active service.   

Finally, the duty to assist the appellant also has been satisfied in this case.  Service treatment records and post-service VA treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claims.  The Veteran has not informed VA of any other VA medical records which may be helpful in the adjudication of his claim.  VA is not on notice of any evidence needed to decide the claim which has not been obtained.

The Board acknowledges that the Veteran has not had a VA examination for his current claim seeking service connection for hepatitis C.  A VA examination must be provided when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006); 38 C.F.R. § 3.159(c)(4); see also 38 U.S.C.A. § 5103A(d)(2); Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (noting that the three subsections of the statutory provision contain different evidentiary standards-"competent evidence," "evidence . . . indicat[ing]," and "medical evidence").  In this case, there is competent evidence of a current diagnosis of hepatitis C.  However, the evidence indicating that the Veteran's current hepatitis C is associated with service consists only of the Veteran's statements that he was misdiagnosed with hepatitis B during active service and had inoculations during service.  The service treatment records only show a diagnosis of a hepatitis B viral infection and no diagnosis, documentation, or notation regarding hepatitis C.  As detail below, the Board finds that the Veteran is not competent to state that his hepatitis C is related to service or that he was misdiagnosed with hepatitis B during service.  Indeed, the Veteran did not mention any of the aforementioned risk factors that he encountered during service.  Thus, the Board finds that the evidence in this case does not entitle the Veteran to a VA examination and medical opinion.  Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  Accordingly, the Board concludes that a VA examination is not required in this case with regard to the claim for service connection for hepatitis C.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, supra; Waters, supra.





LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Veteran has alleged that his hepatitis C is the result of active service.  In the March 2009 notice of disagreement, the Veteran stated that he was misdiagnosed with hepatitis B instead of hepatitis C during active service and that they did not have the technology to differentiate between the diseases.  In his VA Form 9, the Veteran contended that he received hepatitis C as a result of inoculations by an air gun.  

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, June 29, 2004) identified information about hepatitis C that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  The letter further reported that although it was "biologically plausible" that hepatitis C could be transmitted through an air gun, there were no documented cases of transmission of hepatitis C by an air gun, and there was no scientific evidence to prove transmission could occur this way.

The medical evidence of record shows that the Veteran is currently diagnosed with hepatitis C.  See VA treatment records.  

However, the service treatment records are absent for any documentation or notations regarding hepatitis C.  The Board does recognize that the Veteran was diagnosed with a hepatitis B viral infection during his period of active service.  In a May 1978 record, the Veteran complained of anorexia and malaise for four days.  The June 1978 treatment record requested that the Veteran undergo a blood test.  In a June 1978 record, the Veteran was diagnosed with hepatitis B and he denied any drug use.  The June 1978 clinical record reveals a diagnosis of viral hepatitis type B with no history of drug use and no history of surgery.  The June 1978 physical profile noted that the Veteran was recovering from hepatitis.  The August 1978 separation examination report shows that the Veteran was in good health.  The August 1978 report of medical history shows that the Veteran checked yes as to having experienced hepatitis, but that he was treated in May and June of 1978.  In addition, the Veteran has only recently stated that he received inoculations from air guns and that is how he contracted hepatitis C.  He has not identified any of the recognized risk factors for contracting hepatitis C aside from the chronic history of intravenous drug use since service.    

Post service, the first objective evidence related to a diagnosis of hepatitis C is dated in 2008, more than 25 years after the Veteran's separation from active service.  The Board finds this gap in time significant and it weighs against the existence of a link between his current diabetes mellitus, type II, and his time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).

In addition, the VA treatment records show that the Veteran has a long history of intravenous drug use.  It was noted that the Veteran was treated in 1991 for drug rehabilitation.  In fact, the VA treatment records still indicate that the Veteran is a current user of heroin.  See June 2008 VA treatment record.  The Board recognizes that intravenous drug use is a risk factor for contracting hepatitis C.  The VA treatment records do not associate the Veteran's hepatitis C to his period of active service.  

In addition to the lack of evidence showing that hepatitis C manifested during service or within close proximity thereto, the medical evidence of record does not link the Veteran's hepatitis C to active service.  In fact, the only evidence relating hepatitis C to active service is the Veteran's personal statements.  There is no indication in the record that the Veteran is a physician or other health care professional.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion as to whether his hepatitis C is related to active service, including air gun inoculations, and that he was misdiagnosed with hepatitis B infection during service. 

Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, hepatitis C is not a condition capable of lay diagnosis, although its symptoms might be described by a lay person, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Thus, the Board concludes that, although the Veteran is competent to report symptoms he experienced while in service and after service, his statements as to the onset or origin of hepatitis C and whether he was misdiagnosed in service do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  Therefore, the Veteran's statements regarding whether he had hepatitis C in service and his statements regarding the etiology of his hepatitis C are not competent evidence.  

Moreover, even if the Veteran's contentions could be read as claiming continuity of symptomatology of hepatitis C since service, his statements are not credible or persuasive because the Veteran has not provided consistent details of his onset date of being diagnosed with hepatitis C.  Although he has stated that the onset of his hepatitis C was during service in his application for compensation and/or pension, the service treatment records do not reveal that the Veteran had hepatitis C during active service.  Furthermore, he has not provided any statements regarding any symptoms of hepatitis C that he has experienced since active service.  In fact, the medical evidence of record indicates that the Veteran has only been recently diagnosed with hepatitis C.  See Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by witness' "inconsistent affidavits" and "expressed recognition of the difficulties of remembering specific dates of events that happened . . . long ago").  In addition, the service treatment records do not reveal any notations or documentation regarding hepatitis C.  The Board finds that the contemporaneous records are entitled more probative weight than the Veteran's recent recollections of what happened in service and the continuity of his symptoms since many decades ago.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Savage, 10 Vet. App. 488 (1997).  Finally, the first evidence of a diagnosis of hepatitis C is noted in a 2008 VA treatment record, decades after the Veteran's separation from active service.  As noted above, this gap in time tends to weigh against any continuity of symptomatology.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, service connection based on continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b).  

In sum, the Board finds that there is no evidence of  hepatitis C during active service.  The threshold question therefore is whether there is sufficient evidence to establish an etiological link between the Veteran's current diagnosis of hepatitis C and his active service.  The Board finds that the preponderance of the evidence is against the Veteran's claim. The Veteran has produced no competent medical evidence or medical opinion in support of his claim that his hepatitis C is the result of service.  

The Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim. As such, the benefit-of-the-doubt rule does not apply, and the claim for service connection for hepatitis C is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


